                                                                                                     US008572571B2


(12) United States Patent                                                       (10) Patent No.:                   US 8,572,571 B2
       Chatterjee                                                               (45) Date of Patent:                       Oct. 29, 2013
(54) MODIFICATION OF TERMINAL AND                                                 7,185,334 B2 * 2/2007 Bourke-Dunphy et al. .. 717/174
        SERVICE PROVIDER MACHINES USING AN                                        75853. 358 Real... 717124
        UPDATE SERVER MACHINE                                                     8347267 B3 2 1/2013 Givonietal. 717/124
                                                                              2003/0022677 A1           1, 2003 Pikivi
(75) Inventor: Sandeep Chatterjee, Foster City, CA                            2004/0205720 A1* 10, 2004 Hundt ........................... 717/124
                     (US)                                                     2004/0242209 A1* 12/2004 Kruiset al. ....            ... 455,414.1
                                                                              2005/0102664 A1* 5/2005 Eyres et al. ................... 717/174
(73) Assignee: Shuv Gray LLC, Foster City, CA (US)                            2006, OO73820 A1 4/2006 Craswell et al.
                                                                                                   OTHER PUBLICATIONS
(*) Notice:          Subject to any disclaimer, the term of this
                     patent is extended or adjusted under 35                 International Search Report and Written Opinion received for PCT
                     U.S.C. 154(b) by 619 days.                              Patent Application No. PCT/US2010/042775, mailed on Sep. 13,
                                                                             2010, 7 pages.
(21) Appl. No.: 12/841,113                                                   International Preliminary Report on Patentability received for PCT
                                                                             Patent Application No. PCT/US2010/042775, mailed on Feb. 2,
(22) Filed:          Jul. 21, 2010                                           2012, 6 pages.
(65)                    Prior Publication Data                               * cited by examiner
        US 2011 FOO23O23 A1          Jan. 27, 2011                           Primary Examiner — Thuy Dao
                Related U.S. Application Data                                     Attorney, Agent, or Firm — Morgan, Lewis & Bockius
(60) Provisional application No. 61/325,212, filed on Apr.
     16, 2010, provisional application No. 61/228,140,                       (57)                    ABSTRACT
     filed on Jul 23, 2009.                                                  A system including a terminal machine and a service provider
                                                                             machine is modified using a service provider machine. The
(51) Int. Cl.                                                                terminal machine includes a terminal application for display
     G06F 9/44                (2006.01)                                      ing a prompt in a first sequence of prompts and accepting a
     G6F 9/445                (2006.01)                                      user data entry in a first series of data entries. The service
(52) U.S. Cl.                                                                provider machine includes a provider application for receiv
     USPC ............ 717/124; 717/107; 717/115; 717/174                    ing the user data entry. The update server machine sends a
(58) Field of Classification Search                                          dialogue module including a first and second set of updated
     None                                                                    code to the terminal machine and the service provider
     See application file for complete search history.                       machine, respectively. The dialogue module does not modify
                                                                             computer-executable instructions saved on the terminal or
(56)                    References Cited                                     service provider machines. The first and second set of updated
                 U.S. PATENT DOCUMENTS                                       code adapts the terminal application and provider application,
                                                                             respectively, to use a second sequence of prompts and a
       6,047,327 A       4/2000 Tso et al.                                   second sequence of data entries.
       6,574,791 B1* 6/2003 Gauthier et al. .............. 717/107
       6,668,368 B1* 12/2003 Hernandez, III .............. 717,115                               31 Claims, 15 Drawing Sheets
                                                                       400
                                                        DIALOGUESEOUENCE INCLUDINGA
                                                       TERMINAL MACHINE AND ASERVICE
                                                             PROVIDERMACHINE



                                                        120                          11
                                                    RMNALMACHIN                SERVCE PROWER
                                                                                   MACHia.

                                                         04                             a(2.
                                                                                 INITIATE DALOGE
                                               SPAY      RS’ RC&P
                                                                                      SEQUENCE

                                                        y
                                                        406
                                             ACCE     SER DATA ENTRY
                                                       INPUT


                                                        y
                                                        48                               410
                                             SEN     SER DATA ENTRY           RECEW    SER DATA ENTRY




                                                        34                               42
                                              SPAY SECON      PRC&PT           NATESECON PROMP
U.S. Patent        Oct. 29, 2013   Sheet 1 of 15           US 8,572,571 B2




                                              11 O SERVICE PROVIDER
                                                      MACHINE


                                              112 SERVICE PROVIDER
                                                   APPLICATION




                WW                                 114 WIRELESS
                                                   TRANSCEIVER




      1 O2 UPDATE SERVER
            MACHINE

       104 WRELESS
       TRANSCEIVER


    106 DIALOGUE MODULE




                                                   124 WRELESS
                                                   TRANSCEIVER


                                            122 TERMINAL APPLICATION



                                             126 USER      'EA
              F.G. 1                         DISPLAY        DEVICE

                                             120 TERMINAL MACHINE
U.S. Patent      Oct. 29, 2013   Sheet 2 of 15         US 8,572,571 B2




                                                                210




 2O2                                       11 O SERVICE
                                        PROVIDER MACHINE

 204

 2O6


 208




         102 UPDATE                                             220
       SERVER MACHINE




        FIG. 2
                                            120 TERMINAL
                                              MACHINE
U.S. Patent         Oct. 29, 2013      Sheet 3 of 15            US 8,572,571 B2




                                      330
              TERMINAL MACHINE DIALOGUE MODULE,
                            UPDATE SEOUENCE




              102                                             120
     UPDATE SERVER MACHINE                             TERMINAL MACHINE
              334
       RECEIVE AND STORE                                      332
    DIALOGUE MODULE VERSION                       SNEER

         se   336
    SEND A DIALOGUE MODULE
                                                              338
                                                       RECEIVE AND STORE
    TO THE TERMINAL MACHINE                            DIALOGUE MODULE



                                                              340
                                                       EXECUTE TERMINAL
                                                          APPLICATION




                                    FIG. 3A
U.S. Patent         Oct. 29, 2013    Sheet 4 of 15            US 8,572,571 B2




                                    350
              SERVICE PROVIDER DIALOGUE MODULE,
                          UPDATE SEOUENCE



                                                            110
            1 O2                                     SERVICE PROVIDER
   UPDATE SERVER MACHINE                                 MACHINE

              354                                           352
     RECEIVE AND STORE
                                               SEND DIALOGUE MODULE
  DIALOGUE MODULE VERSION
                                                VERSION INFORMATION
        INFORMATION



              356
  SEND A DIALOGUE MODULE                                    358
   TO THE SERVICE PROVIDER                           RECEIVE AND STORE
           MACHINE                                   DIALOGUE MODULE



                                                            360
                                             EXECUTE SERVICE PROVIDER
                                                        APPLICATION



                              FIG. 3B
U.S. Patent         Oct. 29, 2013   Sheet 5 Of 15            US 8,572,571 B2



                           400
              DIALOGUE SEOUENCE INCLUDING A
              TERMINAL MACHINE AND A SERVICE
                    PROVIDER MACHINE



            120                                     110
     TERMINAL MACHINE                        SERVICE PROVIDER
                                                 MACHINE

              404                                      402
                                                INITIATE DIALOGUE
    DISPLAY FIRST PROMPT
                                                    SEQUENCE



              406
  ACCEPT USER DATA ENTRY
           INPUT




              408                                      410
    SEND USER DATA ENTRY                   RECEIVE USER DATA ENTRY




              414                                      412
   DISPLAY SECOND PROMPT                    INITIATE SECOND PROMPT




                                FIG. 4A
U.S. Patent         Oct. 29, 2013      Sheet 6 of 15           US 8,572,571 B2



                                     420
              DIALOGUE SEOUENCE INCLUDING A
              TERMINAL MACHINE AND A SERVICE
                    PROVIDER MACHINE
           120
    TERMINAL MACHINE

              422
     INITIATE DIALOGUE
         SEQUENCE


              424
    DISPLAY FIRST PROMPT



              426
  ACCEPT USER DATA ENTRY
           INPUT



              428
   DISPLAY SECOND PROMPT
                                                              110
                                                       SERVICE PROVIDER
              430                                          MACHINE
   SEND USER AND PROMPT
           DATA

                                                             432
                                               RECEIVE USER AND PROMPT
                                                         DATA




                                    FIG. 4B
U.S. Patent   Oct. 29, 2013        Sheet 7 Of 15   US 8,572,571 B2




                               Hello John

                       Please enter your bank
                          account number:




                              F.G. 5A




                              Main Menu

                     1.Lookup savings balance
                     2. Lookup loan balance




                               FIG. 5B
U.S. Patent         Oct. 29, 2013   Sheet 8 of 15               US 8,572,571 B2



              Hello John

       Please enter your bank
         account number:




                                                      Main Menu

                                              1.Make loan payment
                                              2.Make savings deposit
                                              3. Make savings withdrawal
          FIG 6A                              4. Lookup savings balance
                                              5. Lookup loan balance




         Please enter loan                          FIG. 6B
        payment amount:




          F.G. 6C
U.S. Patent   Oct. 29, 2013        Sheet 9 Of 15       US 8,572,571 B2




                              Hello John

                    Please enter your medical
                        insurance number:          3




                          FIG. 7A



                              Hello John

                       Please enter claim
                     identification number:




                        FIG. 7B
U.S. Patent                    Oct. 29, 2013                 Sheet 10 of 15                        US 8,572,571 B2




    Logged Irt is                 adrin Administrators arra, administrator            it
        sect are:                   sers asses
    Security Level;               oasign and Flaws
         Fre festics:                ,

    hardset    ps:
    Description:                  Paint-if-sala Pos arrina with a display, alpha rurari data artry,
                                  start card reader, and stagnetic swipe card reader.
    ariate Sport:                   riglish, sparish


                           Priett anaert Ss. Project or Sutrit r cert for rocessing)

                                                       * Prav screen
                                                         Nard screen


                          save Project                   Submit Project for Processing

                                                   screer;     of

                                             ritic WelcorneScreer


                         strean Design Design each screer exactly as you would like it to appear

                        language ID: English                            language ID: Spanish
                                         come to the                             Recepcion a
                             eServices Everywhere                       eServices portiodas parties
                            Robile Designer Extreme                    Exterro         De    Sear


                   s


                           Press ENER          contine              Presigne ENTRAN para continuar




                                                  FIG. 8A
U.S. Patent           Oct. 29, 2013                 Sheet 11 of 15                           US 8,572,571 B2




         Screen Flows (Select the keys and the destination screen of the user pressing that key)




                                                                       Alphanurneric
                                                                      to creer


              Data Entry Walidation (Specify the rules and validation of the entered data,
                               are     are:


                        Notes: (Enterary rotes or special handling instructions
        Mapping ForcostaRica|Districts




                                      FIG. 8B
U.S. Patent               Oct. 29, 2013     Sheet 12 of 15     US 8,572,571 B2




            120
         TERMINAL                                   916
         MACHINE
                                           WRELESS
                                          TRANSCEIVER


         902                                                          908
   904                      906
                                                             C D
            N                         N                       DISK
                                                             STORAGE


           MEMORY                  PROCESSOR


                                                              MEDIA         910
                                                              DRIVE


                                                                            912
                                                              MEDIA


                    918            USER          920
                ^                 DISPLAY                    PROGRAM        914




                                      FIG. 9
U.S. Patent       Oct. 29, 2013      Sheet 13 of 15            US 8,572,571 B2



                                                         1018
         110                           WIRELESS
  SERVICE PROVIDER                   TRANSCEIVER
      MACHINE

                                                        1016
                                      NETWORK
                                     CONNECTION


          10O2
   1004                1 OO6




              MEMORY              PROCESSOR




                                                 1010
          C      D     1008          MEDIA               MEDIA       1012
                                     DRIVE
            DISK
          STORAGE
                                                                     1014
                                                        PROGRAM



                                  FIG 10
U.S. Patent       Oct. 29, 2013      Sheet 14 of 15            US 8,572,571 B2



                                                         1118
           102                         WIRELESS
  UPDATE SERVER                      TRANSCEIVER
     MACHINE

                                                        1116
                                      NETWORK
                                     CONNECTION


           1102
   1 104               1106

             N                     N


            MEMORY                PROCESSOR




                                                 1110
                      1108                                           1112
           C      D                  MEDIA               MEDIA
                                     DRIVE
             DISK
           STORAGE
                                                                      1114
                                                        PROGRAM



                              FIG. 11
U.S. Patent          Oct. 29, 2013      Sheet 15 Of 15           US 8,572,571 B2




              12O2


                         COMMUNICATIONS PACKET




    HEADER      USER DATA, USER DATA,
                 PROMPT 1        PROMPT 2                O   O   O

        \-1204 \-1206 \-1208
                                     F.G. 12
                                                       US 8,572,571 B2
                                1.                                                                      2
       MODIFICATION OF TERMINAL AND                                         Oftentimes, after a computerized system has been initially
    SERVICE PROVIDER MACHINES USING AN                                    constructed, modifications may be required, either to improve
          UPDATE SERVER MACHINE                                           the functionality of the system or to customize the system to
                                                                          meet new requirements. In some cases, these modifications
              CROSS REFERENCE TO RELATED                                  require changes to the Software application stored on each
                     APPLICATIONS                                         system device.
                                                                            Typically, a software application includes computer-ex
   This application claims the benefit under 35 USC 119(e) of             ecutable instructions that are notable to be edited or modified
prior U.S. Provisional Patent Application No. 61/228, 140,                directly by a developer. Using known methods, the developer
filed Jul. 23, 2009, and U.S. Provisional Patent Application         10   may only implement the required changes by creating or
No. 61/325,212, filed Apr. 16, 2010, the disclosures of which             editing source code. The updated Source code must then be
are hereby incorporated by reference in their entireties.                 recompiled or translated into an updated set of computer
                                                                          executable instructions and distributed to the hardware
                       BACKGROUND                                         devices in the system as an updated Software application.
                                                                     15   Typically, the updated set of computer-executable instruc
   1. Field                                                               tions that comprises an updated Software application includes
   This application relates generally to a computerized sys               a relatively large amount of information.
tem to provide efficient modification of remote software and,                However, in many situations, it may be difficult to distrib
                                                                          ute a newly compiled version of the updated Software appli
more specifically, to adaptation and customization of a com               cation to all of the devices in the system. This is particularly
puter transaction dialogue module.                                        true if the system is distributed over a large geographic area.
   2. Description of the Related Art                                      For example, it may be difficult to locate each system device
   It is well known to those of skill in the art that computerized        and transport it to a central location or development center.
systems can be adapted to perform specific functionality by               Because physical access to the devices is not practical, the
implementing software code. For example, the Software code           25   new software application cannot be uploaded using a tradi
may be written in languages such as C, C++, or Java.                      tional wired transmission (e.g., an interface cable).
   A computerized system may be constructed, which                           In some computerized systems, the only practical option
includes electronic hardware, one or more computer proces                 may be to upload the updated Software application using an
sors, and Software, which is able to perform system function              existing communication network. However, if the communi
ality. Typically, the software is written or created as source       30   cations network has limited data transmission capabilities, it
code and later compiled or converted into computer-execut                 may be difficult to transmit the large amount of information
able instructions able to be read and executed by a computer              (e.g., an entire software application). For example, a software
processor without additional translation or adaptation. For               application may be initially installed on a wireless mobile
example, the source code may be written in languages such as              device (e.g., a cell phone or PDA). Typically, the device is
C, C++, or Java. Computer-executable instructions are some           35   issued to a user, who may travel or reside far from a software
times also referred to as executable code or machine code.                development center. The only method of communicating with
   For example, the computer-executable instructions may be               the device may be over a wireless telecommunications net
compiled for and executed on a specific computer processor,               work. However, due to bandwidth limitations on data transfer
such as the Intel Pentium processor from Intel Corporation, or            over the wireless network, an upload of the entire software
may be used to modify the functionality of a Programmable            40   application may not be economically feasible. Even if an
Gate Array (PGA) or Field Programmable Gate Array                         upload of the application is possible, it may take an unaccept
(FPGA), such as those provided by Xilinx Corporation. In                  able amount of time due to the slow transfer rate of a wireless
most cases, computer-executable code is specific to one type              network (as compared to a dedicated wired transmission line
of processor or logical device.                                           or cable). These problems are further exacerbated if the com
   Virtual machines can be used to provide a method of               45   puterized system includes a large number of wireless mobile
executing code on a computer system that is not dependent on              devices, each requiring a separate application upload. Devel
a specific processor or hardware configuration. When using a              oping and testing separate applications for each mobile
virtual machine, a portion of code (typically in the form of              device can be time-consuming and economically infeasible.
Source code) is compiled or translated into intermediary code,            Additionally, if there are different versions of the software
such as Java Byte Code. The intermediary code is thenable to         50   application distributed among a large number of mobile
be further translated using the virtual machine, which itself is          devices, a uniform Software application update may be diffi
run on a computer processor (and perhaps also an operating                culty to manage and track.
system). Thus, a virtual machine is able to emulate a stan                   What is needed is a computerized system able to provide
dardized computer platform that is independent of the actual              efficient modification of software applications that are dis
computer processor or hardware configuration.                        55   tributed across a network of remote devices.
   A computerized system, in the context of the embodiments
described herein, includes more than one hardware device,                                          SUMMARY
each hardware device running a separate Software applica
tion. Each Software application comprises, in part, computer                A system including a terminal machine and a service pro
executable instructions that allow the associated hardware           60   vider machine is modified using a service provider machine.
device to interact with a user and communicate with another               The terminal machine runs a terminal application. The termi
hardware device over a distributed network. For example, the              nal application is able to display a prompt in a first sequence
Software application may be adapted to interact directly with             of prompts and accept a user data entry in an associated first
a user of the hardware device by accepting user input. The                sequence of user data entries. The terminal application is
Software application may be further adapted to communicate           65   comprised of a first set of computer-executable instructions
the user input to another hardware device using a network                 and a first set of code. The service provider machine runs a
connection.                                                               provider application. The provider application is able to
                                                        US 8,572,571 B2
                               3                                                                         4
receive the user data entry. The provider application is com               and a service provider at a second, remote machine. In some
prised of a second set of computer-executable instructions                 instances, the system can be used to facilitate a business
and a second set of code.                                                  transaction between a bank or financial institution (using a
   The update server machine is able to send a dialogue mod                service provider machine) and a banking customer (using a
ule to the terminal machine and the service provider machine.              terminal machine). The structure of the transaction may be
The dialogue module modifies the first and second set of code              custom tailored by adapting a dialogue protocol between at
to produce a first and second set of updated code, respectively.           least two machines in the system. The dialogue protocol
The dialogue module does not modify the first or second set of             defines the contours of a transaction and includes various
computer-executable instructions.
   The first set of updated code adapts the terminal applica               components such as: a sequence of dialogue prompts; a
tion to use a second sequence of prompts and a second                      sequence of user data entry fields; and a set of dialogue
sequence of data entries. The second set of updated code                   parameters. Additionally, the dialogue protocol may define
adapts the provider application to use the second sequence of              aesthetic features including the graphical user interface
prompts and the second sequence of data entries.                           (GIU), display layout and GUI functionality. The dialogue
             DESCRIPTION OF THE FIGURES                               15   protocol may be determined by the two software applications
                                                                           running on the two machines engaged in the transaction with
   FIG. 1 illustrates a computerized system for updating a                 the user.
dialogue protocol by adapting applications on a terminal                      The system described herein allows for the adaptation of a
machine and a service provider machine.                                    dialogue protocol through the modification of one or more
   FIG. 2 illustrates the use of a dialogue module in a com                Software applications. Specifically, one or more of the Soft
puterized system.                                                          ware applications may be adapted by including or replacing a
   FIG. 3A illustrates a process for updating a dialogue mod               dialogue module, which includes a set of code. The code
ule on a terminal machine using an update server machine.                  represents at least some information that must be translated
   FIG. 3B illustrates a process for updating a dialogue mod               by the software application before it can be implemented on
ule on a service provider machine using an update server              25   the machine processor. In some embodiments, a developer
machine.                                                                   may be able to generate an updated dialogue module as
   FIG. 4A illustrates a dialogue sequence including a termi               required in accordance with a particular dialogue protocol.
nal machine and a service provider machine in a continuous                    In a preferred embodiment, an updated dialogue module is
communications mode.                                                       able to be communicated from an update server machine to
   FIG. 4B illustrates a dialogue sequence including a termi          30   individual machine (e.g., devices) in the system, each
nal machine and a service provider machine in a delayed                    machine having a software application. In a preferred
communications mode.                                                       embodiment, the dialogue module adapts at least one of the
   FIG. 5A illustrates an example of a first prompt in a bank              Software applications to produce a modified dialogue proto
ing dialogue protocol.                                                     col between the system components.
   FIG. 5B illustrates an example of a subsequent promptina           35   1. Dialogue Updates Using a Three-Node System
banking dialogue protocol.                                                    FIG. 1. depicts an exemplary computerized system for
   FIG. 6A illustrates an example of first prompt in a banking             updating a dialogue protocol by adapting applications on a
dialogue protocol.                                                         service provider machine 110 and a terminal machine 120. As
   FIG. 6B illustrates an example of a multiple option prompt              described above, a transaction may be conducted between a
in a banking dialogue protocol.                                       40   user and the terminal machine 120 and the service provider
   FIG. 6C illustrates an example of a data entry prompt in a              machine 110. The transaction is conducted according to a
banking dialogue protocol.                                                 dialogue protocol. The dialogue protocol may be changed by
   FIG. 7A illustrates an example of a first prompt in a medi              communicating a dialogue module 106 from the update
cal dialogue protocol.                                                     server machine 102 to the service provider machine 110 and
   FIG. 7B illustrates an example of a subsequent promptina           45   the terminal machine 120. As described below, the dialogue
medical dialogue protocol.                                                 module 106 may include code that is unique to either the
   FIG. 8A to 8B illustrate examples of a design tool for                  service provider machine 110 or the terminal machine 120.
modifying a system dialogue protocol.                                      Although they are described separately, the service provider
   FIG. 9 illustrates an exemplary embodiment of a terminal                machine 110 and the update server machine 102 may or may
machine.                                                              50   not be on the same physical machine.
  FIG. 10 illustrates an exemplary embodiment of a service                    The system embodiment shown in FIG. 1 provides for
provider machine.                                                          communication between a service provider machine 110 and
  FIG. 11 illustrates an exemplary embodiment of an update                 a terminal machine 120. As depicted in FIG. 1, the commu
server machine.                                                            nication can be facilitated using a wireless communications
   FIG. 12 illustrates an exemplary logical communications            55   network between the terminal machine wireless transceiver
packet structure.                                                          124 and a wireless transceiver 114 in communication with the
   The figures depict one embodiment of the present inven                  service provider machine 110. In some embodiments, the
tion for purposes of illustration only. One skilled in the art will        wireless communications network may be a CDMA or GSM
readily recognize from the following discussion that alterna               telecommunications network capable of transmitting data
tive embodiments of the structures and methods illustrated            60   between network users. Other components of the system such
herein can be employed without departing from the principles               as wireless base stations, network links, network resource
of the invention described herein.                                         controllers and other components of the wireless communi
                                                                           cations network are not shown in FIG. 1. In alternative
                 DETAILED DESCRIPTION                                      embodiments, the communication may also be transmitted
                                                                      65   over a wireless communications network that includes a
  The following embodiments describe a system capable of                   wired network connection or a public switched telephone
conducting a transaction between a user at a terminal machine              network (PSTN).
                                                      US 8,572,571 B2
                             5                                                                       6
  As described above, a specialized communication or trans                 With regard to hardware components used communication
action occurs between a user and the terminal machine 120                using the wireless communications network, the service pro
and the service provider machine 110. The transaction may be             vider machine 110 may be in communication with a wireless
performed in accordance with a dialogue protocol. In one                 transceiver 114, which is able to send and receive data over
embodiment, the dialogue protocol is determined, at least in        5    the wireless communications network. In some embodi
part, by the service provider application 112 (residing on the           ments, the wireless transceiver 114 is separate from the ser
service provider machine 110) and the terminal application               vice provider machine 110, and is in communication with the
122 (residing on the terminal machine 120). In a preferred               service provider machine 110 using a computer network con
embodiment, the dialogue protocol guides a user through a           10
                                                                         nection. For example, in some embodiments, the wireless
transaction or series of transactions with a service provider.           transceiver 114 may be part of a base station in a wireless
   The system may conduct a transaction in a continuous                  communications network. In alternative embodiment, the
communications mode, a delayed communications mode,                      wireless transceiver 114 is dedicated to the service provider
and a mode that alternates between continuous and delayed                machine 110 and/or is connected directly to the service pro
communication modes. The mode depends on the availabil              15
                                                                         vider machine 110.
ity, performance, or cost of the communication network                     The service provider machine 110 also includes a service
between the terminal machine 120 and the service provider                provider application 112 that is able to direct the service
machine 110.                                                             provider machine's portion of the dialogue protocol. Details
  A system operating in a continuous communications mode                 regarding the service provider application are described in
transmits and receives data between the terminal machine 120             more detail in FIG. 2 below.
and the service provider machine 110 at the same time or                   The terminal machine 120 may also include a wireless
nearly the same time as a transaction is conducted between               transceiver 124 able to send and receive data over the wireless
the user and a service provider. For example, data that is               communications network. The terminal machine 120 also
entered at the terminal machine 120 by a terminal user is                includes a terminal application 122 that is able to direct the
typically transmitted to the service provider machine 110           25   terminal machine’s portion of the dialogue protocol. Addi
before the user is prompted for additional input. The system             tionally, the terminal machine 120 includes a user display 126
may operate in a continuous communications mode if the                   and a data entry device 128 for interacting with a system user.
communication network is available and can provide perfor                For example, the user display 126 may include a monitor or
mance adequate to transfer data between prompts, without                 screen and the data entry device 128 may include a keypad or
causing an appreciable delay in the transaction. One advan          30   keyboard. See FIG. 9 for a more detailed description of the
tage to operating in a continuous communications mode is                 components of a terminal machine 120.
that transactional information sent by the service provider                 Also depicted in FIG. 1, the update server machine 102
machine 110 is likely to be more current than if the transac             communicates with the service provider machine 110 and the
tional information had been previously stored on the terminal            terminal machine 120 using the wireless communications
machine 120.                                                        35   network described above. The update server machine 102
   A system operating in a delayed communications mode                   may include a wireless transceiver 104 adapted for commu
stores data input at the terminal machine 120 and transmits              nication over the wireless communications network. In some
the data to a service provider machine 110 at a time that is             embodiments, the wireless transceiver 104 is separate from
after a transaction is completed between the user and service            the update server machine 102, and is in communication with
provider. For example, a series of prompts may be stored on         40   the update server machine 102 using a computer network
the terminal machine 120 and used to collect a series of user            connection.
inputs. The user inputs are stored and then transmitted to the              The update server machine 102 also includes at least one
service provider machine 110 at a later time. The system may             dialogue module 106. As discussed in more detail below, the
operate in a delayed communications mode if the communi                  dialogue module 106 may include portions of code and/or
cation network is not accessible or reliable at the time of the     45   instructions that are able to modify the dialogue protocol
transaction. An intermittent communications mode may also                between the terminal machine 120 and the service provider
be used if the communication network is available, but it is             machine 110. In a preferred embodiment, the dialogue mod
advantageous to minimize the number of communications                    ule is less than 1 Mb to facilitate communication over a
between the terminal machine 120 and the service provider                network with limited data transfer capacity.
machine 110. Typically, the cost of data transmission over a        50     FIG. 2 illustrates components of a computerized system
communications network is lower when the number of trans                 used to update a dialogue protocol. In one embodiment, an
missions is reduced. Operating in a delayed communications               update server machine 102 includes a terminal dialogue mod
mode may also result in an improved system response                      ule 202 and a service provider dialogue module 206. Each
because there is little or no delay due to data transmission over        dialogue module 202, 206 may include one or more portions
the communications network.                                         55   of code or instructions. In this exemplary embodiment, the
   A system can also alternate between modes by operating a              terminal dialogue module 202 includes terminal code 204 and
portion of the time in a continuous communications mode and              the service provider dialogue module 206 includes service
a portion of the time in a delayed communications mode. For              provider code 208. In some embodiments, the terminal code
example, a series of data entries may be stored on the terminal          204 and the service provider code 208 are the same code.
machine 120 and then transmitted as a group to the service          60     A dialogue module may be communicated to individual
provider machine 110 before the transaction is complete. By              components in the system. The embodiment in FIG. 2 depicts
alternating between communications modes, the system may                 two components, a service provider machine 110 and a ter
reduce communications costs by minimizing the number of                  minal machine 120. A dialogue module 206 containing ter
data transmissions. Alternating between communication                    minal code 208 is communicated to, and stored on, the ter
modes also allows the service provider machine 110 to pro           65   minal machine 120. Likewise, a dialogue module 202
vide the terminal machine 120 with up-to-date transactional              containing service provider code 204 is communicated to,
information.                                                             and stored on, the service provider machine 110.
                                                    US 8,572,571 B2
                                7                                                                   8
   In a preferred embodiment, the service provider machine            reflects the version of terminal code that is being used by a
110 includes a service provider application 112. The service          terminal application. The version information may be sent in
provider application includes a process or processes that             response to an inquiry or request from the update server
allow the service provider machine 110 to conduct the service         machine 102. In some embodiments, the dialogue version
provider's portion of a dialogue sequence. See FIG. 4 for an          information may indicate that there is no terminal code cur
example of a dialogue sequence including two machines in a            rently saved on the terminal machine 120. In an alternative
system. In a preferred embodiment, the service provider               embodiment, the version information is already stored on the
application 112 includes a computer process for receiving             update server machine. For example, the version information
data from a user and is able to update one or more records            may be included in a database associating version informa
associated with a dialogue sequence. As shown in FIG. 2, the     10   tion with specific terminal machines.
service provider application 112 may include a platform                  In step 334, the dialogue module version information is
module 210, a set of computer-executable instructions 214,            received and stored by the update server machine 102. In
and service provider code 212.                                        Some embodiments, the version information is associated
   In one embodiment, the platform module 210 is also a set           with the terminal machine 120 and stored in a database
of computer-executable instructions that is able to be           15   including other version information associated with other
executed or performed by a service provider machine's com             terminal machines. In some embodiments, the database is
puter processor 1006 without additional translation or modi           used to identify terminal machines that require an updated
fication (see FIG. 10 for hardware components of a service            dialogue module.
provider machine 110). In one embodiment, the platform                   For example, a system administrator may specify that one
module 210 is able to interpret the service provider code 212         or more terminal machines must Support a particular dialogue
(stored on the service provider machine 110) so that the code         protocol. The database may be queried by the update server
is used when executing the service provider application 112.          machine 102 to determine which of the terminal machines, if
For example, in some embodiments, the platform module 210             any, currently support that particular dialogue protocol. For
is a virtual machine able to interpret service provider code          those terminal machines that do not support that particular
212, stored in the form of intermediate code (e.g., Java Byte    25   dialogue protocol, the update server machine 102 may deter
Code). In other embodiments, the platform module 210 may              mine the dialogue module that is required to enable the par
be another type of executable or computer-executable code             ticular dialogue protocol. For example, a dialogue module
that is able to be executed or performed by a service provider        may be selected to provide features and functionality that the
machine's computer processor 1006. The platform module                terminal device does not currently Support.
210 may also utilize other computer-executable instructions      30      In step 336, the update server machine 102 sends a dia
214 stored on the service provider machine 110. For example,          logue module to the terminal machine 120. The dialogue
the platform module may use other dynamically linked librar           module may include terminal code and other information to
ies or Software components.                                           be used by the terminal application. In a preferred embodi
   The service provider application 112 may also include              ment, the dialogue module includes modified terminal code
library functions and custom functions that may be refer         35   that adapts the terminal application to perform a modified
enced by the service provider code 212. For example, in some          dialogue protocol with a service provider machine. In other
embodiments, the service provider code 212 may make calls             embodiments, the dialogue module may include additional or
to library or custom functions associated with the service            new terminal code that, together with the existing terminal
provider application 112.                                             code, provides a specified functionality. In some embodi
   Similarly, the terminal machine 120 includes a terminal       40   ments, the dialogue module includes information in addition
application 122, which allows the terminal machine 120 to             to the terminal code. For example, the dialogue module may
conduct the terminal's portion of a dialogue sequence. The            include text files, version information or metadata identifying
terminal application 112 includes a platform module 220, a            the content of the dialogue module.
set of computer-executable instructions 224 and terminal                 In step 338, the dialogue module is received and stored by
code 222.                                                        45   the terminal machine 120. In one embodiment, the dialogue
   Both the service provider code 212 and the terminal code           module replaces existing terminal code already saved on the
222 may determine various features of the dialogue protocol           terminal machine 120. In other embodiments, there may not
including the Substantive content of a dialogue sequence              be any terminal code previously saved on the terminal
(e.g., a sequence of dialogue prompts and user data entries).         machine 120. For example, the terminal code previously
The code may also determine portions of the graphical user       50   saved on the terminal machine may be an empty set of code.
interface presented on a user display. Various features of the        In some cases, the terminal code may supplement other code
dialogue protocol can be modified by downloading a different          previously saved on the terminal machine 120.
service provider code 204 and/or terminal code 208 from the              The newly transferred terminal code is not compiled on the
update server machine 102.                                            terminal machine 120. In some embodiments, the terminal
2. Dialogue Module. Update Sequence                              55   code may be intermediate code in the form of Java Byte Code.
   As described earlier, the dialogue protocol between com            As described earlier, the intermediate code may be inter
ponents in a computerized system may be adapted by upload             preted by a platform module portion of the terminal applica
ing a dialogue module. The steps in an exemplary update               tion. In a preferred embodiment, computer-executable
sequence for uploading a dialogue module to a terminal                instructions or binary code comprising the platform module
machine 120 are depicted in FIG. 3A. The following simpli        60   or other portions of the terminal application (previously
fied embodiment describes the communication between an                stored on the terminal machine) is not deleted or replaced.
update server machine 102 and a terminal machine 120. How                In step 340, the terminal machine 120 executes the terminal
ever, a typical embodiment may include multiple terminal              application. In a preferred embodiment, on execution, the
and service provider machines.                                        terminal application uses the terminal code sent to the termi
   In step 332, the terminal machine 120 sends dialogue mod      65   nal machine 120 in step 336. The terminal code adapts the
ule version information to the update server machine 102. In          terminal application to perform a modified dialogue protocol
Some embodiments, the dialogue module version information             with the service provider machine 110. The terminal applica
                                                    US 8,572,571 B2
                                                                                                     10
tion is able to be executed without recompiling or replacing             The newly transferred service provider code is not com
portions of the computer-executable instructions that are             piled on the service provider machine 110. In some embodi
included in the platform module of the terminal application.          ments, the service provider code may be intermediate code in
   The steps in an exemplary update sequence for a service            the form of Java Byte Code. As described earlier, the inter
provider machine 110 are depicted in FIG.3B. The following            mediate code may be interpreted by a platform module por
simplified embodiment describes the communication                     tion of the service provider application. In a preferred
between an update server machine 102 and a service provider           embodiment, computer-executable instructions or binary
machine 110. However, other embodiments may include                   code comprising the platform module or other portions of the
more than one service provider machine.                          10
                                                                      service provider application (previously stored on the service
   In step 352, the service provider machine 110 sends dia            provider machine) is not deleted or replaced.
logue module version information to the update server                    In step 360, the service provider machine 110 executes the
machine 102. In some embodiments, the dialogue module                 service provider application. In a preferred embodiment, on
version information reflects the version of service provider          execution, the service provider application uses the service
code that is being used by a service provider application. The   15   provider code sent to the service provider machine 110 in step
version information may be sent in response to an inquiry or          356. The service provider code adapts the service provider
request from the update server machine 102. In some embodi            application to perform a modified dialogue protocol with a
ments, the dialogue version information may indicate that             terminal machine 120. The service provider application is
there is no service provider code currently saved on the ser          able to be executed without recompiling or replacing portions
vice provider machine 110. In an alternative embodiment, the          of the computer-executable instructions that are included in
version information is already stored on the update server            the platform module of the terminal application.
machine. For example, the version information may be                  3. Dialogue Sequence Including a Terminal Machine and a
included in a database associating version information with           Service Provider Machine
specific service provider machines.                                     FIG. 4A depicts an exemplary dialogue sequence 400
   In step 354, the dialogue module version information is       25   including a terminal machine 120 and a service provider
received and stored by the update server machine 102. In              machine 110 communicating in a continuous mode. The dia
Some embodiments, the version information is associated               logue sequence 400 may include a series of prompts and user
with the service provider machine 110 and stored in a data            data entries as part of an overall dialogue protocol between
base including other version information associated with              the terminal machine 120 and the service provider machine
other service provider machines. In some embodiments, the        30
                                                                      110.
database is used to identify service provider machines that              In step 402, the dialogue sequence 400 is initiated by a
require an updated dialogue module.                                   service provider machine 110. For example, the service pro
   For example, a system administrator may specify that one
or more service provider machines must Support a particular           vider machine 110 may send a command to the terminal
dialogue protocol. The database may be queried by the update     35   machine 120 to begin a dialogue sequence. In other embodi
server machine 102 to determine which of the service pro              ments, the dialogue sequence 400 may be initiated by the
vider machines, if any, currently Support that particular dia         terminal machine 120 or by the user of the terminal machine.
logue protocol. For those service provider machines that do              During the initiation of the dialogue sequence 400 one or
not support that particular dialogue protocol, the update             more initial dialogue parameters may be specified. For
server machine 102 may determine the dialogue module that        40   example, the initial dialogue parameters may designate a
is required to enable the particular dialogue protocol. For           transaction type, language preference, or user authorization
example, a dialogue module may be selected to provide fea             code.
tures and functionality that the terminal device does not cur            The dialogue protocol may require an authorization step at
rently Support.                                                       the beginning of the dialogue sequence 400. An authorization
   In step 356, the update server machine 102 sends a dia        45   step verifies the identity of the user operating the terminal
logue module to the service provider machine 110. The dia             machine 120, and verifies that the user has permission to
logue module may include service provider code and other              conduct the dialogue sequence 400. To verify the identity of
information to be used by the service provider application. In        the user, the system may require the user to input unique
a preferred embodiment, the dialogue module includes modi             information that only the user may know, such as a password,
fied service provider code that adapts the service provider      50   personal identification number (“PIN), or family name.
application to perform a modified dialogue protocol with a            Additionally or alternatively, the system may require a bio
terminal machine. In other embodiments, the dialogue mod              metric identifier from a user, Such as a fingerprint, eye retinal
ule may include additional or new service provider code that,         pattern, or voice signature. Other methods of identifying the
together with the existing service provider code, provides a          user include identifying a device or item that are assumed to
specified functionality. In some embodiments, the dialogue       55   be in possession of the user. For example, the system may
module includes information in addition to the service pro            identify the terminal machine 120 by receiving a serial num
vider code. For example, the dialogue module may include              ber, electronic network address, or other electronic data
text files, version information or metadata identifying the           stored on the terminal machine 120. The system may also
content of the dialogue module.                                       identify a credit card, Smart card or ID card that is scanned
   In step 358, the dialogue module is received and stored by    60   into the terminal machine 120 using a card Scanning device.
the service provider machine 110. In one embodiment, the              The system can verify that the user has permission to conduct
dialogue module replaces existing service provider code               the dialogue sequence 400 by comparing the collected user
already saved on the service provider machine 110. In other           information to a stored record of authorized users.
embodiments, there may not be any service provider code                 If the system is operating in a continuous communications
previously saved on the service provider machine 110. In         65   mode, the system may require authorization from a service
Some cases, the service provider code may supplement other            provider before completing a transaction between a user and
code previously saved on the service provider machine 110.            the service provider. In this example, the authorization occurs
                                                      US 8,572,571 B2
                               11                                                                     12
at the beginning of the dialogue sequence 400. However, the             prompts and user data entries as part of an overall dialogue
authorization may also occur during or at the end of the                protocol between the terminal machine 120 and the service
dialogue sequence.                                                      provider machine 110.
   In step 404, the terminal machine 120 displays a first                  In step 422, a dialogue sequence is initiated by the terminal
prompt in response to the dialogue sequence 400 being initi             machine 120 or by the user of the terminal machine. During
ated. The type of prompt displayed may depend, in part, on              the initiation of a dialogue sequence one or more initial dia
the initial dialogue parameter. For example, the first prompt           logue parameters may be specified. For example, the initial
may be displayed in Spanish, if an initial dialogue parameter           dialogue parameters may designate a transaction type, lan
specifies that Spanish is the preferred language.                  10
                                                                        guage preference, or user authorization code.
   In step 406, the terminal machine 120 accepts data entry                If the system is operating in a delayed communications
input from the user. The data entry input may be any user               mode, the system may require authorization from a service
driven input received from a data entry device 128 (see FIGS.           provider after completing the dialogue sequence 420. If the
1 and 9). For example, the data entry input can be one or more          dialogue sequence 420 represents a transaction, the authori
character strings entered using a keyboard or keypad. Alter        15   Zation may not performed until the transaction has been com
natively, the data entry input may be the coordinates of a user         pleted. In this case, the terminal machine 120 collects data
selection corresponding to a location on a terminal display             associated with the transaction and stores it until it can be
(e.g., a selection using computer mouse). The data entry input          transmitted to the service provider machine 110. The autho
could also be anacknowledgement or button press from a data             rization with the service provider may occur after the trans
entry device on the terminal machine 120.                               mission is complete.
   In step 408, information regarding the user data entry is               In step 424, the terminal machine 120 displays a first
transmitted to the service provider machine 110. In this                promptin response to a dialogue sequence being initiated. As
embodiment, the user data entry is sent after the date entry has        described above, the type of prompt displayed may depend, in
been accepted by the terminal machine 120. However, if the              part, on the initial dialogue parameter. In step 426, the termi
system is alternating between a continuous and delayed com         25   nal machine 120 accepts data entry input from the user. The
munications mode, the terminal machine may accept two or                data is stored by the terminal machine 120 and associated
more data entries before sending the two or more data entries           with the first prompt displayed in step 424.
to the service provider machine. For example, the terminal                 Similarly, in step 428, the terminal machine 120 displays a
machine 120 may wait until the user has completed a                     second prompt in the dialogue sequence 420. The user data
sequence of data entries associated with one transaction           30   entry may, in part, determine the second prompt in the dia
before sending the data entries to the service provider                 logue sequence. The data is stored by the terminal machine
machine.                                                                120 and associated with the second prompt. This process is
                                                                        repeated until the dialogue sequence 420 is complete.
   In step 410, information regarding the user data entry is               In step 430, the combined user data is sent to the service
received by the service provider machine 110 and stored in         35   provider machine 110. As described above, in a delayed com
memory. The user data entry may, in part, determine the                 munications mode, the data may not be transmitted to the
second prompt in the dialogue sequence. The user data entry             service provider machine 110 until a later time when a com
may also be used to signal other events or initiate other               munication network is available. In some cases, a communi
functionality of the dialogue protocol. As described above, in          cations network is available, but the system transmits a group
Some embodiments the user data entry may also be received          40   or series of user data entries to reduce network usage. In some
as two or more data entries.                                            cases, the series of prompts associated with the user data are
   In step 412, a second prompt is initiated by the service             also transmitted in step 430. For example, FIG. 12 depicts an
provider machine. The initiation of the second prompt may               exemplary communications packet that contains a series of
include one or more Subsequent dialogue parameters. Similar             prompts and the associated user data.
to the initial dialogue parameters described above, the subse      45      The steps described above illustrate a simplified example
quent dialogue parameters may include a transaction type,               of a dialogue sequence including a terminal machine and a
language preference, or authorization code. The Subsequent              service provider machine communicating in a delayed mode.
dialogue parameter may also specify a Subsequent prompt or              As described above, a dialogue sequence may also be per
series of prompts to be presented on the terminal display.              formed in a mode that alternates between continuous and
   In step 414, the terminal machine 120 displays a second         50   delayed communication modes.
prompt in response to the second prompt 412 being initiated             4. Logical Communications Packet
by the service provider machine 110. Similar to the process               Communication between the terminal machine and the
described above for steps 406, 408 and 410, the terminal                service provider machine may be performed using a commu
machine 120 accepts a second data entry input, sends the                nications packet. FIG. 12 depicts an exemplary communica
second data entry input to the service provider machine 110.       55   tions packet 1202 that may be sent from a terminal machine to
which stores the second data entry input in memory.                     a service provider machine, which may start with a header
   The steps described above illustrate a simplified example            element 1204 followed by a series of user data elements
of a dialogue sequence including a terminal machine and a               (1206, 1208). In some embodiments, the user data elements
service provider machine communicating in a continuous                  (1206,1208) are associated with a series of prompts that are
mode. Other embodiments include multiple prompts and               60   displayed on the terminal machine. Some prompts may sim
multiple user data entries. In some embodiments a dialogue              ply provide information to the user without capturing any user
sequence includes one or more transactions with the user of             data.
the terminal machine.                                                     As shown in FIG. 12 the header element 1204 may include
  FIG. 4B depicts an exemplary dialogue sequence 420                    information including the size of the packet and the number of
including a terminal machine 120 and a service provider            65   user data elements. The next element in the communications
machine 120 communicating in a delayed communications                   packet may be a user data element 1206 associated with
mode. The dialogue sequence 420 may include a series of                 prompt 1 followed by a user data element 1208 associated
                                                      US 8,572,571 B2
                             13                                                                         14
with prompt 2. As described above, some prompts may have                have been used to specify the user's name, the language
no user data and may include a null data set.                           preference and the type of authorization prompt required.
   The dialogue module may specify the header of the com                Additionally, properties such as the text of the prompts,
munications packet, the size, and locations of the user data            prompt sequence, and prompt display may be driven in part
elements associated with each screen. This is a “logical”               by either the terminal code, the service provider code, or both.
communications packet structure only, and the actual imple              The initial prompt may be driven, in part, by the newly down
mentation of the communications packet may be different, for            loaded code. However, the initial dialogue parameters may be
example to locate and/or encode the data from the different             the same as in the example of FIGS.5A to 5B.
prompts more efficiently so as to reduce the size of the packet.           In FIG. 6B, a modified or alternate multiple selection
   In some embodiments, a dialogue module may also define          10   prompt is presented on the terminal machine display. The user
the structure of the communications packet that is communi              may select one of the options presented by making a selection
cated between the terminal machine and the service provider             on the terminal display or by entering the corresponding
machine. New or modified dialogue protocols may require                 selection number. In this example, the user has selected
new or modified communications packets between the termi                option 1. FIG. 6C depicts a prompt that is displayed in
nal machine and the service provider machine. For example,         15   response to the user's previous selection.
in some countries or regions an account may be associated                  FIGS. 7A to 7B depict a third example of a series of
with a person using two last names. In this case, the terminal          prompts that may be displayed in a dialogue sequence. The
machine application would have to be modified to accept two             prompts in FIGS. 7A to 7B may be related to a medical
last names. The addition of the second last name will require           provider transaction. In some embodiments, the sequence of
the length of the communications packet to be increased.                prompts is driven by another dialogue module, downloaded
Also, the structure of the communications packet, including             from the update server machine.
the addition of a new data field (e.g., the use of a second last        5. Modifying the Dialogue Module Using a Design Tool
name) would need to be specified to both the terminal                      FIGS. 8A and 8B depict an example of a design tool that
machine and the service provider machine.                               can be used to create or modify a dialogue module. As shown
   In some embodiments, a dialogue protocol may require            25   in FIG. 8, various features of the dialogue module can be
that new or additional information be sent from the terminal            specified. For example, the interface allows a designer to
machine to the service provider machine. For example, the               enter the text to be used for a given prompt. Translation of the
number of prompts, the size of the data entries or the type of          text may also be provided depending on the languages Sup
data entries may change. In this embodiment, the structure of           ported by the dialogue module. Additionally, the designer can
the communications packet would be modified to accommo             30   select the specific prompts and sequence of prompts to be
date new or additional information.                                     presented to a terminal user. The designer may also specify
5. Examples of a Terminal Graphical User Interface                      the type of user data entry that will be accepted. In some
   FIGS. 5A to 5B depict an example of a series of prompts              embodiments, a custom or library function may also be speci
that may be displayed in a dialogue sequence. This particular           fied for the dialogue module.
series of prompts may be used to guide a user through a            35      As shown in FIG. 8B, the design tool may allow the
banking transaction. These two exemplary prompts are only a             designer to specify the flow of screens. Each screen is a visual
portion of a series of prompts that guide a user through an             depiction of a prompt that is presented to on the terminal
entire transaction.                                                     machine. The number and order of screens can be modified by
   FIG. 5A depicts an initial prompt presented on a terminal            the designer. For example, if the user presses the “1” button
machine display. In some embodiments, one or more initial          40   from this current screen the next screenwill be number"0.” If
dialogue parameters may have been used to specify the user's            the user presses the “ENTER” button from this current
name, the language preference and the type of authorization             screen, then the next screen will be number "2.”
prompt required. Additionally, properties such as the text of              In some embodiments, the settings created using the design
the prompts, prompt sequence, and prompt display may be                 tool shown in FIGS. 8A and 8B are used to create or modify
driven in part by either the terminal code, the service provider   45   terminal code or service provider code. These portions of
code, or both.                                                          code may then be included in a dialogue module and down
  To continue to the next prompt, the user must enter an                loaded to the appropriate machines in the system using an
account number using the data entry device on the terminal              update server machine. In some embodiments, a version and/
machine. The initial prompt may also serve as a method of               or a date may be associated with the code that is created or
verifying the identity of the user by not allowing the transac     50   modified.
tion to continue unless a valid account number is entered.                 The screen shots depicted in FIGS. 8A and 8B are merely
   FIG. 5B depicts an exemplary multiple selection prompt.              an example of a tool that can be used to generate a dialogue
The next prompt in the series may be partially dependent on             module. In the alternative, the dialogue module may be cre
the selection made by the user.                                         ated or modified directly by changing the terminal or service
   FIGS. 6A to 6C illustrate a second example of a series of       55   provider code.
prompts that may be displayed in a dialogue sequence as part            5. System Machines
of a dialogue protocol. In some embodiments, the series of                 FIGS. 9 to 11 depict exemplary embodiments of the
prompts in FIGS. 6A to 6C are driven by an updated terminal             machines used in one embodiment of a computerized system
code or service provider code. For example, a dialogue mod              for updating a dialogue protocol. These embodiments are not
ule may have been downloaded from an update server                 60   intended to be limiting and the machines include additional
machine to either a terminal machine, a service provider                elements not depicted.
machine, or both a terminal and a service provider machine.                FIG. 9 depicts an exemplary embodiment of a terminal
The newly downloaded code may direct, in part, the series of            machine 120. The terminal machine 120 includes a computer
prompts to be displayed.                                                component 902 that includes at least one processor 906 and
   In FIG. 6A, an initial prompt is displayed greeting the user    65   computer memory 904. The computer component 902 is able
and requesting a bank account number. In some embodi                    to communicate with persistent memory devices, such as disk
ments, one or more updated initial dialogue parameters may              storage 908 and a media drive 910. The media drive 910 is
                                                    US 8,572,571 B2
                           15                                                                       16
able to accept removable media 912 which may include one              embodiments, the wireless transceiver 1118 is able to com
or more programs 914 or other stored instructions. The ter            municate with a CDMA or GSM telecommunications net
minal machine 120 also includes a wireless transceiver 916            work.
for communicating with a wireless network. In some embodi               Although only certain exemplary embodiments of this
ments, the wireless transceiver 916 is able to communicate            invention have been described in detail, those skilled in the art
with a CDMA or GSM telecommunications network.                        will readily appreciate that many modifications are possible
   The terminal machine 120 also includes a user display 920          in the exemplary embodiments without materially departing
and a data entry device 918. In some embodiments the user             from the novel aspects of the described embodiments. For
display 920 is an LCD screen or similar device that is capable        example, aspects of embodiments disclosed above can be
                                                                 10   combined in other combinations to form additional embodi
of displaying the user interface described above. In a pre            ments. Accordingly, all such modifications are intended to be
ferred embodiment, the data entry device 918 may be a key             included within the scope of this invention.
pad, keyboard or other multi-button device. In some embodi              I claim:
ments, the data entry device 918 includes other devices, such            1. A method of conducting a dialogue between a terminal
as a computer mouse or other pointing device. For example,       15   machine and a service provider machine, the method com
the data entry device 918 can also include a touch screen             prising:
device integrated with the user display 920.                             displaying a prompt, of a first sequence of prompts, on a
   FIG. 10 depicts an embodiment of a service provider                      terminal display of the terminal machine by running a
machine 110. The service provider machine 110 includes a                    terminal application, the terminal application compris
computer component 1002 that includes at least one proces                   ing a first set of computer-executable instructions and a
sor 1006 and computer memory 1004. The computer compo                      first set of code that conduct the terminal machine’s
nent 1002 is able to communicate with persistent memory                   portion of the dialogue;
devices, such as disk storage 1008 and a media drive 1010.              accepting a data entry, of a first sequence of data entries,
The media drive 1010 is able to accept removable media                    using the terminal machine, wherein the first sequence
1012, which may contain one or more programs 1014 or other       25       of data entries is associated with the first sequence of
stored instructions. The service provider machine 110 also                 prompts;
includes a network connection 1016. The network connection              communicating information over a wireless network from
1016 may include a TCP/IP wired connection and/or a wire                  the terminal machine to the service provider machine,
less device. Such as a wireless modem. Through the network                the information regarding the first sequence of data
connection 1016, the service provider machine 110 is able to     30        entries; the service provider machine using a provider
communicate with a wireless transceiver 1018. In some                      application, the provider application comprising a sec
embodiments, the service provider machine 110 is networked                 ond set of computer-executable instructions and a sec
directly with the wireless transceiver 1018. In other embodi               ond set of code that conduct the service provider
                                                                           machine’s portion of the dialogue; and
ments, the service provider machine 110 is connected to a        35     receiving, at the terminal machine, a terminal dialogue
wireless transceiver 1018 through an external network (not                 module over a wireless network, from an update server
shown). For example, the service provider machine 110 may                  machine, wherein the terminal dialogue module modi
connect to the Internet or other telephony network to access a             fies the first set of code to produce a first set of updated
wireless transceiver that is part of a telecommunications net              code, wherein the first set of updated code adapts the
work. In this embodiment, the wireless transceiver may be a      40       terminal application, to use a second sequence of
base station in a telecommunications network. In some                      prompts and a second sequence of data entries for the
embodiments, the wireless transceiver 1018 is able to com                 terminal machine's portion of a modified dialogue
municate with a CDMA or GSM telecommunications net                         sequence with the service provider machine, wherein the
work.                                                                     terminal dialogue module does not modify the first set of
   FIG. 11 depicts an embodiment of an update server             45        computer-executable instructions; wherein the service
machine 102. The update server machine 102 includes a                      provider machine receives, over the wireless network
computer component 1102 that includes at least one proces                  from the update server machine, a provider dialogue
sor 1106 and computer memory 1104. The computer compo                      module that modifies the second set of code to produce
nent 1102 is able to communicate with persistent memory                    a second set of updated code, wherein the second set of
devices, such as disk storage 1108 and a media drive 1110.       50       updated code adapts the provider application, to use the
The media drive 1110 is able to accept removable media                     second sequence of prompts and the second sequence of
1112, which may contain one or more programs 1114 or other                 data entries for the service provider machine's portion of
stored instructions. The update server machine 102 also                   the modified dialogue sequence with the terminal
includes a network connection 1116. The network connection                 machine, wherein the provider dialogue module does
1116 may include a TCP/IP wired connection and/or a wire         55        not modify the second set of computer-executable
less device. Such as a wireless modem. Through the network                 instructions.
connection 1116, the update server machine 102 is able to               2. A system for modifying a terminal machine and a service
communicate with a wireless transceiver 1118. In some                 provider machine, the system comprising:
embodiments, update server machine 102 is networked                     an update server machine comprising a processor and oper
directly with the wireless transceiver 1118. In other embodi     60        able for sending a terminal dialogue module to the ter
ments, the update server machine 102 is connected to a wire                minal machine and a provider dialogue module to the
less transceiver 1118 through an external network (not                     service provider machine to allow the terminal machine
shown). For example, the update server machine 102 may                     and the service provider machine to conduct a dialogue
connect to the Internet or other telephony network to access a             sequence with each other;
wireless transceiver that is part of a telecommunications net    65     wherein the terminal machine is configured to run a termi
work. In this embodiment, the wireless transceiver may be a                nal application that conducts the terminal machine's
base station in a telecommunications network. In some                      portion of the dialogue sequence with the service pro
                                                       US 8,572,571 B2
                                 17                                                                      18
      vider machine, the terminal application operable for dis             10. The system of claim 2, wherein the service provider
      playing a prompt in a first sequence of prompts and machine and the update server machine are the same
      accepting a user data entry in an associated first machine.
      sequence of user data entries, wherein the terminal                  11. The system of claim 2, wherein a portion of the terminal
      application comprises a first set of computer-executable 5 dialogue module is sent to the terminal machine.
      instructions and a first set of code, wherein the first set of       12. The system of claim 2, whereina portion of the provider
      computer-executable instructions are able to execute dialogue module is sent to the service provider machine.
      directly on a terminal processor of the terminal machine,            13. The system of claim 2, wherein at least one of the
      and wherein the first set of code is not able to execute
                                                                     10
                                                                        terminal   machine and the service provider machine is a cel
      directly on the terminal processor,                               lular phone.
   wherein the service provider machine is configured to run               14. The system of claim 2, wherein the terminal machine is
      a provider application that conducts the service provider a point-of-sale terminal.
      machine’s portion of the dialogue sequence with the                  15. The system of claim 2, wherein the update server
      terminal machine, the provider application operable for 15 machine is adapted to select the terminal dialogue module
      receiving the user data entry, wherein the provider appli and the provider dialogue module from a plurality of dialogue
      cation comprises a second set of computer-executable modules.
      instructions and a second set of code, wherein the second            16. The system of claim 15, wherein the terminal dialogue
      set of computer-executable instructions are able to               module is selected based on the identification of the user.
      execute directly on a provider processor of the service              17. The system of claim 15, wherein the terminal dialogue
      provider machine, and wherein the second set of code is module is selected based on the input/output (I/O) capabili
      not able to execute directly on the provider processor; ties of the terminal machine.
      and                                                                  18. The system of claim 15, wherein the terminal dialogue
   wherein the terminal dialogue module modifies the first set module and the provider dialogue module are selected based
      of code to produce a first set of updated code, wherein 25 on version identification information related to the first set
      the provider dialogue module modifies the second set of and the second set of code, respectively.
      code to produce a second set of updated code, wherein                19. The system of claim 2, wherein either the first set or the
      the terminal dialogue module does not modify the first second set of updated code further adapts the second set of
      set of computer-executable instructions and wherein the 30 prompts to use a different language.
      provider dialogue module does not modify the second vider            20. The system of claim 2, wherein the terminal and pro
      set of computer-executable instructions, wherein the algorithm.          dialogue modules are compressed using a compression
      first set of updated code adapts the terminal application            21. The system of claim 2, wherein the update server
      to use a second sequence of prompts and a second machine                    is adapted to send the terminal and provider dialogue
      sequence of data entries for the terminal machine's por 35 modules using a wireless network.
      tion of a modified dialogue sequence with the service                22. The system of claim2, wherein the provider application
      provider machine, and wherein the second set of updated is further adapted to send return data to the terminal machine.
      code adapts the provider application to use the second               23. The system of claim 22, wherein the return data
      sequence of prompts and the second sequence of data includes promotional information.
      entries for the service provider machine's portion of the 40 24. The system of claim 22, wherein the return data
      modified dialogue sequence with the terminal machine. includes information related to a completed transaction.
   3. The system of claim 2, wherein the terminal processor                25. The system of claim 2, wherein the either the first set or
and the provider processor are different types of processors, the second set of modified code modifies a logical structure
wherein the first set of computer-executable instructions are associated with a communications packet, the communica
notable to be executed on the provider processor, and wherein 45 tions packet adapted to communicate at least one data entry
the second set of computer-executable instructions are not from the terminal machine to the service provider machine.
able to be executed on the terminal processor.                             26. The system of claim 2, wherein the first sequence of
   4. The system of claim3, wherein the first and second sets prompts is related to a banking transaction.
of computer-executable instructions are fully compiled                     27. The system of claim 2, wherein the first sequence of
machine code.                                                        50 prompts is related to an insurance transaction.
   5. The system of claim 2, wherein the first and second sets             28. The system of claim 2, wherein the first sequence of
of code and the first and second sets of updated code include prompts is related to a healthcare transaction.
code that is Java Byte code.                                               29. A system for updating a terminal machine user and a
   6. The system of claim 2, wherein the first and second sets service provider to allow the terminal machine and the service
of updated code further adapt the terminal application and the 55 provider machine to conduct a dialogue with each other, the
provider application to use a custom graphical user interface.          system comprising:
   7. The system of claim 2, wherein the terminal dialogue                 an update server machine comprising a processor and
module further comprises a first custom function and wherein                  adapted to communicate with:
the provider dialogue module further comprises a second                       a terminal machine operable for running a terminal
custom function, the first custom function and the second 60                     application that conducts the terminal machine's por
custom function each comprising computer-executable                              tion of the dialogue with the service provider
instructions.                                                                    machine, the terminal application operable for dis
   8. The system of claim 2, wherein either the first set or the                 playing a prompt in a first sequence of prompts and
second set of code is an empty set of code.                                      accepting a user data entry in a first sequence of user
   9. The system of claim 2, wherein the update server 65                        data entries, wherein the terminal application com
machine stores a version identification information related to                   prises a first set of computer-executable instructions
the dialogue module.                                                             and a first set of code; and
                                                US 8,572,571 B2
                           19                                                                20
  a service provider machine operable for running a pro-           logue module does not modify the second set of com
     vider application that conducts the service provider          puter-executable instructions, wherein the second set of
     machine's portion of the dialogue with the terminal           updated code adapts the provider application to use the
     machine, the provider application operable for receiv-        second sequence of prompts and the second sequence of
     ing the user data entry, wherein the provider applica- 5      data entries for the service provider machine's portion of
     tion comprises a set of a second set of computer-             a modified dialogue sequence with the terminal
    executable instructions and a second set of code:              machine.
    wherein the update server machine is able to send a    30. The system of claim 29, wherein the update server
    terminal dialogue module to the terminal machine and machine further comprises: a database system that includes:
    a provider dialogue module to the service provider 10 a terminal version identification information related to the
    machine,                                                   first set of code stored on the terminal machine; and
wherein the terminal dialogue module modifies the first set a provider   version identification information related to the
  of code to produce a first set of updated code, wherein
  the terminal dialogue module does not modify the first       second    set of code stored on the service provider
                                                               machine.
  set of computer-executable instructions, wherein the 15
  first set of updated code adapts the terminal application 31. The system of claim 30, wherein the update server
  to use a second sequence of prompts and a second machine is further adapted to:
  sequence of data entries for the terminal machine's por   send a dialogue module to the terminal machine based on
  tion of a modified dialogue sequence with the service        the terminal version identification information; and
  provider machine; and wherein the provider dialogue 20 send a dialogue module to the service provider machine
  module modifies the second set of code to produce a          based on the provider version identification information.
  second set of updated code, wherein the provider dia-                              k   .   .   .   .
